295 S.W.3d 233 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Lashawn JORDAN, Defendant/Appellant.
No. ED 92232.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Lashawn Jordan, appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree, in violation of section 565.021 RSMo (2000), and of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced him to thirty years imprisonment on the murder count and twenty years imprisonment on the armed criminal action count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).